          Case 2:16-cr-00374-LRH-NJK Document 182 Filed 11/13/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:16-cr-00374-LRH-NJK
 5                           Plaintiff,                                  ORDER
 6   v.                                                             (Docket No. 178)
 7   KING ISAAC UMOREN,
 8                          Defendant.
 9         Pending before the Court is the United States’ motion to seal Defendant’s medical records,
10 attached to its response to Defendant’s motion for pretrial release. Docket No. 178. The United
11 States submits that the records contain Defendant’s private medical information. Id. at 2. The
12 United States, however, inappropriately filed the motion itself under seal.
13         Accordingly, the Court GRANTS the United States’ motion to seal. Docket No. 178. The
14 attachments to the document shall remain under seal. Docket Nos. 178-1, 178-2, 178-3. The Court
15 INSTRUCTS the Clerk’s Office to unseal the motion itself, while keeping the attachments to the
16 motion under seal.
17         IT IS SO ORDERED.
18         DATED: November 13, 2020.
19
20
21                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                    1
